DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on December 7, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 8, and 16, and has canceled claims 4-6 and 11-13.  
Claims 1-3, 7-10, and 14-16 remain pending in this application.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “each of the petal patterns comprises at least two petal elements arranged in a point symmetry form based on the center point, wherein at least two of the petal elements are spaced apart from each other”, (claims 1 and 8), “the petal patterns interest at the center point” (claims 2 and 9) and “the petal patterns are 0) (claims 3 and 10)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 1-3, 7-10, and 14-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without explicit structure, such as electrodes etc., to enable “activeness” of the complex spatial light modulator, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As explicitly demonstrated by cited US patent application publication by Han et al (US 2016/0223723 A1), simply having a nano-antenna layer and a substrate will not be able to provide an operable active spatial light modulator.  Critical structure to allow voltage be applied to the spatial light modulator is essential to make the structure an operable active spatial light modulator.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 have been amended to include the phrase “at least any two of the petal elements are spaced from each other”, it is therefore not clear how would the “petal patterns 
Furthermore, the recitation of “wherein the petal patterns are mutually tilted by 1200” as recited in claims 3 and 10, it is inconsistent with the phrases “each of the petal patterns comprises at least two petal elements arranged in a point symmetry form based on the center point” (amended claims 1 and 8) and the phrase  “each of the petal patterns has a point symmetry shape based on the center point” as recited in their respective based claims 2 and 9.  As shown in Figure 8(a) of the instant application, the petal patterns (130, 140 and 150) cannot be tilted by 1200 rather they are tilted by 600.   
The scopes of the claims are unclear.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent application publication by Han et al (US 2016/0223723 A1) in view of the US patent application publication by Miles (US 2010/0245980 A1).
Claims 1 and 16 have been amended to necessitate the new grounds of rejection.  

Han et al teaches, with regard to claims 1 and 16, an optical modulating device that serves as the active complex spatial light modulation apparatus wherein the apparatus is comprised of a dielectric layer (150, Figures 1, 2, and 17C), serves as the substrate including a first surface to which an input light is incident and a second surface through which the input light is transmitted wherein the second surface facing the first surface, and nano-antennas (170 or NA) comprises three petal patterns (Figure 17C) arranged directly on the second surface of the substrate, dividing a complex plane into three phase sections and modulating the input light into three-phase amplitude values correspond to the phase sections (please see Figures 10 and 12, the voltages applied control the phase values).  It is noted that as shown in Figure 17C, the petal patterns of the nano-antenna has the identical shape as the petal pattern of the instant application, which means it inherently also would modulating the input light into three-phase amplitude values correspond to the phase sections.  
As shown in Figure 17C, nano-antenna or the petal antenna has a point symmetry shape based on a center point of the pedal antenna.  
With regard to claim 1, this reference teaches explicitly the optical modulating device serves as the spatial light modulation apparatus but it does not teach explicitly that the spatial light modulation apparatus is for an ultra-noise holographic display.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  
With regard to claim 16, this reference does not teach explicitly that the optical modulating device is pixel structure for an ultra-low holographic display.  However,  it has been 
Han et al taches that the dielectric layer has a first surface and a second surface wherein the petal antenna (NA) is arranged directly on the second surface.  Han et al teaches that the dielectric layer, comprises aluminum oxide (Al2O3, paragraph [0079]), is transparent which means light incident on either surface will be transmitted through the other surface.  Han et al discloses the device is a reflection mode, which means the light incidents and transmits through the first and second surfaces of the dielectric layer (150) is reflected by the metal layer (110).  It is within general level of skilled in the art to alternatively modify the device to be in a transmission mode which by removing the reflection metal layer and by having the light incident on the first surface and transmits to and through the second surface with the petal antenna for the benefit of providing alternative transmission mode to fit for different application requirement.  
This reference however does not teach explicitly that the dielectric substrate layer comprises silicon dioxide.  Miles in the same field of endeavor teaches a modulating device that is comprised of antenna (80) that is physically formed on an insulating substrate (130) that may comprise silicon dioxide, (please see Figure 7 and paragraph [0061]).  It would then have been obvious to one skilled in the art to apply the teachings of Miles to use other suitable dielectric material as the substrate for the benefit of use art well-known material.   Since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Claims 1 and 16 have been amended to include the phrase “wherein each of the patent patterns comprises at least two petal elements arranged in a point symmetry form based on the center point and wherein at least two od the petal elements are spaced apart from each other with the center point interposed between the at least two petal elements”.  
Han et al teaches that each of the petal patterns comprises at least two petal elements arranged in a point symmetry form based on the center point, (please see Figure 17C).  Han et al however does not teach explicitly that at least two of the petal elements are spaced apparat from each other with the center point interposed between the at least two petal elements.  Miles teaches that the petal antenna may have a three petal patterns (please Figure 15) wherein each of the petal pattern comprises at least two petal elements and the at least two petal elements are separated apart from each other.  The petal patterns mutually tilted by 120 degrees with the center point (410) interposed between the petal patterns.  It would then have been obvious to one skilled in the art to apply the teachings of Miles to modify the petal antenna with the three petal patterns to alternatively have the petal elements for each of the petal pattern to be disconnected and separated or space apart from each other for the benefit of providing alternative design for the petal antenna.  
With regard to claim 2, Han et al teaches that the petal patterns of the nano-antenna interest at the center point and each of the petal patterns has a point symmetry based on the center point, (please see Figure 17C).  Miles teaches that the petal patterns of the antenna may alternatively have disconnected center point (410) with the petal patterns “intersect” at the center point by imaginary extension of the petal patterns.  

With regard to claim 7, it is implicitly true that the amplitude values may be adjusted based on at least any one of a width or length of each of the petal patterns.  


Claim 8-10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Han et al (US 2016/0223723 A1) in view of the US patent application publication by Miles (US 2010/0245980 A1).
Claim 8 has been amended to necessitate the new ground of rejection.  
Han et al teaches an optical modulating device that serves as the active complex spatial light modulation apparatus wherein an operating method is implicitly included.  The operating method implicitly comprises the step of detecting, by a nano-antennas (170 or NA, Figures 1, 2, 17C), comprise three petal patterns (Figure 17C) arranged on a dielectric layer (150) serves as the substrate.  The substrate includes a first surface to which an input light is capable of incident and a second surface through which the input light is transmitted.  Han et al teaches that the dielectric layer, comprises aluminum oxide (Al2O3, paragraph [0079]), is transparent which means light incident on either surface will be transmitted through the other surface.  Han et al discloses the device is a reflection mode, which means the light incidents and transmits through the first and second surfaces of the dielectric layer (150) is reflected by the metal layer (110).  It is within general level of skilled in the art to alternatively modify the device to be in a transmission mode which by removing the reflection metal layer and by having the light incident on the first surface and transmits to and through the second surface with the petal antenna for the benefit of providing alternative transmission mode to fit for different application requirement.  
identical shape as the petal pattern of the instant application, which means it inherently also would modulating the input light into three-phase amplitude values correspond to the phase sections.  
As shown in Figure 17C, nano-antenna or the petal antenna has a point symmetry shape based on a center point of the pedal antenna.  
This reference teaches explicitly the optical modulating device serves as the spatial light modulation apparatus but it does not teach explicitly that the spatial light modulation apparatus is for an ultra-noise holographic display.  However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Madham, 2 USPQ2d 1647 (1987).  Furthermore, it is within general level of skill in the art to utilize the spatial light modulator to serve as holographic display, whether being ultra-low noise or not.  
This reference has met all the limitations, however does not teach explicitly that the dielectric layer substrate comprises silicon dioxide.  Miles in the same field of endeavor teaches a modulating device that is comprised of antenna (80) that is physically formed on an insulating substrate (130) that may comprise silicon dioxide, (please see Figure 7 and paragraph [0061]).  It would then have been obvious to one skilled in the art to apply the teachings of Miles to use other suitable dielectric material as the substrate for the benefit of use art well-known material.   
Claim 8 has been amended to include the phrase “wherein each of the patent patterns comprises at least two petal elements arranged in a point symmetry form based on the center point and wherein at least two of the petal elements are spaced apart from each other with the center point interposed between the at least two petal elements”.  
Han et al teaches that each of the petal patterns comprises at least two petal elements arranged in a point symmetry form based on the center point, (please see Figure 17C).  Han et al however does not teach explicitly that at least two of the petal elements are spaced apparat from each other with the center point interposed between the at least two petal elements.  Miles teaches that the petal antenna may have a three petal patterns (please Figure 15) wherein each of the petal pattern comprises at least two petal elements and the at least two petal elements are separated apart from each other.  The petal patterns mutually tilted by 120 degrees with the center point (410) interposed between the petal patterns.  It would then have been obvious to one skilled in the art to apply the teachings of Miles to modify the petal antenna with the three petal patterns to alternatively have the petal elements for each of the petal pattern to be disconnected and separated or space apart from each other for the benefit of providing alternative design for the petal antenna.  
With regard to claim 9, Han et al teaches that the petal patterns of the nano-antenna interest at the center point and each of the petal patterns has a point symmetry based on the center point, (please see Figure 17C).  Miles teaches that the petal patterns of the antenna may 

With regard to claim 10, Han et al teaches that the petal patterns are mutually titled by 120 degrees, (please see Figure 17C).  Miles also teaches that the petal patterns are mutually tilted by 120 degrees, (please see Figure 15).  
With regard to claim 14, it is implicitly true that the amplitude values may be adjusted based on at least any one of a width or length of each of the petal patterns.  
With regard to claim 15, it is implicitly true that each of the amplitude values is adjusted based on the transmission of the light incident on the petal patterns or the nano-antennas.  Although this reference does not teach explicitly that the transmission or the transmittance is from a display pixel by attaching an active amplitude modulation display pixel to each of the petal patterns, each unit block attaching to the petal patterns, (please see Figure 2) can be regarded as a pixel, such that the active complex spatial light modulator may comprises a plurality of pixels, (please see Figure 1).  

Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.  Applicant’s arguments are mainly drawn to the newly amended features that have been fully addressed in the reasons for rejection above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US patent application publication by Simovski (US 2014/0158198 A1) teaches a nanoantenna that has petal elements that are spaced apart from each other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872